Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 25, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148215 & (184)                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellant/                                                                                      Justices
            Cross-Appellee,
  v                                                                 SC: 148215
                                                                    COA: 291293
                                                                    Wayne CC: 07-015018-FC
  DAVONTAE SANFORD,
          Defendant-Appellee/
          Cross-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the September 26, 2013
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered. Pursuant to MCR 7.302(H)(1), in lieu of granting leave to
  appeal, we VACATE the judgment of the Court of Appeals and REINSTATE the
  February 28, 2012 order of the Wayne Circuit Court denying the defendant’s motion to
  withdraw his plea. Defendant filed a motion to withdraw his guilty plea after he was
  sentenced. MCR 6.310(C) permits a defendant to withdraw a guilty plea after sentencing
  only if the trial court determines that there was an error in the plea proceeding that would
  entitle the defendant to have the plea set aside. “A defendant seeking to withdraw his or
  her plea after sentencing must demonstrate a defect in the plea-taking process.” People v
  Brown, 492 Mich 684, 693 (2012). Because the defendant did not base his motion on an
  error in the plea proceeding, the Court of Appeals erred by adjudicating the defendant’s
  appeal under MCR 6.310(C). The application for leave to appeal as cross-appellant is
  therefore DENIED.

         This order is without prejudice to the defendant’s ability to file a motion for relief
  from judgment pursuant to MCR 6.500 et seq. raising the issues addressed in his motion
  to withdraw plea.

         MCCORMACK, J., did not participate because of her prior involvement in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 25, 2014
         h0422
                                                                               Clerk